DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed December 17, 2020 have been fully considered but they are not persuasive. The applicant has argued, see page 9, line 34 through page 10, line 22, that Lee is cited for teaching a fillet at the interface between a pressure side and an endwall segment, and also teaches a field of platform holes 40, and therefore Lee would not have motivated one having ordinary skill in the art to modify Zimmermann because Lee teaches away from this modification. Specifically that the platform holes of Lee are defined through the fillet to maximize cooling effectiveness, but the feather seal interface of Zimmermann is provided to reduce leakage through the nozzle segment. The examiner respectfully disagrees. 
First, providing cooling fluid through a blade and platform and provided seals between endwall segments are separate features which perform separate functions. Neither feature interferes with the other. It is unclear to the examiner how cooling holes in a fillet teach away from a feather seal being provided adjacent a pressure side of a blade. Second, the examiner did not add the platform holes of Lee to the nozzle of Zimmermann. The applicant is arguing against features which are not part of the rejection. 
	The applicant has argued, see page 10, line 23 through page 11, line 10, that it is “improper to combine Xu with Lee as Lee teaches away from this combination.” The 
	The applicant has argued, see page 11, lines 11-19, that Walz fails to teach a cooling region defined through an inner endwall segment and spaced apart from a pressure side by a feather seal interface. The examiner respectfully disagrees. 
Walz does teach a cooling region defined through an inner endwall segment (see the explanation with the rejection of claim 16 in the previous Office action). Walz was cited to modify Zimmermann, and Zimmermann teaches a feather seal interface between two adjacent inner endwall segments, and each nozzle has a nozzle vane with a pressure side. Therefore, the combination of Zimmermann and Walz would result in a cooling region in the inner endwall segment of one nozzle segment, which is spaced apart from the pressure side of the adjacent nozzle segment by the feather seal interface between the two nozzle segments. 
This interpretation of the prior art appears to be consistent with the applicant’s invention as seen in Figure 5. The applicant’s Figure 5 shows the cooling region (280) in one nozzle segment (left side of the Figure), the feather seal interface (252) between the two adjacent nozzle segments, and the pressure side (240) in the nozzle vane of the other nozzle segment (right side of the Figure). 
The examiner notes claim 13 does not specify whether the cooling region and pressure side are in the same nozzle segment or not. However, if they were in the same segment, it would be unclear how the cooling region would be spaced apart from the pressure side by the feather seal interface.  
. 

Information Disclosure Statement
The Information Disclosure Statement(s) submitted September 29, 2020 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5, lines 3-4 state “the at least one cooling region is spaced apart from the pressure side by the feather seal interface” and it is unclear exactly how the cooling region is spaced from pressure side by the feather seal interface. Claim 5 depends from claim 1 which introduces a plurality of nozzle segments, and claim 5 does not specify whether the cooling region and pressure side are on the same nozzle segment or adjacent nozzle segments. If the cooling region and pressure side are on the same 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3, 6-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,022,728 to Zimmermann in view of US 9,874,101 to Xu and in further view of US 2006/0153681 to Lee.
In Reference to Claim 1
Zimmermann teaches:
	A turbine nozzle for a gas turbine engine (10), comprising: 
a plurality of nozzle segments (36) that are configured to be assembled into a full ring (see Figure 2) such that each one of the plurality of nozzle segments is adjacent to another one of the plurality of nozzle segments, each one of the plurality of nozzle segments including an endwall segment (38, 40) and a nozzle vane (42); 
a feather seal interface (not numbered, region near gap 56) defined by endwall segments of adjacent ones of the plurality of nozzle segments, the feather seal interface defined along an area of reduced pressure drop (not shown) through a pressure field defined between adjacent nozzle vanes of the plurality of nozzle segments; and 
a feather seal (44) received within the feather seal interface that cooperates with the feather seal interface to reduce leakage through the plurality of nozzle segments (see column 3, line 58 through column 4, line 23 and Figures 2 and 3).
	Regarding the area of reduced pressure drop, the region between adjacent nozzle segments is an area of pressure drop across the gap between the segments. The feather seals are positioned between segments to prevent leakage from the main flow path – which is caused by a pressure drop.
Zimmermann fails to teach:

Xu teaches:
	A turbine nozzle segment (129A) comprising an endwall (132A) and an airfoil (130A), wherein a pressure side (146A) is closer to one side (134AA) of the endwall than a suction side (144A) is to the other side (134A) of the endwall (see column 3, lines 33-62 and Figure 2A). 

    PNG
    media_image1.png
    516
    876
    media_image1.png
    Greyscale

Lee teaches:
	A turbine blade comprising an airfoil (14) and an endwall segment (16), wherein the airfoil has a fillet (38) defined at an interface between the pressure side (20) and the endwall segment (see paragraphs 28-30, and 34 and Figure 2).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine nozzle of Zimmermann by re-positioning the airfoil on the endwall such that the pressure side is closer to one 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine nozzle of Zimmermann by forming the interface between the pressure side and endwall segment with a fillet as taught by Lee as both references are directed to airfoils joined to endwall segments in turbines, and for the purpose of improving aerodynamic efficiency (paragraph 34, lines 1-5 of Lee).
	When modifying the turbine nozzle of Zimmermann with the teachings of Xu, the area of reduced pressure of Zimmermann would be proximate the pressure side of one of the nozzle vanes such that the feather seal interface is defined proximate the pressure side.
In Reference to Claim 3#
Zimmermann as modified by Xu and Lee teaches:
	The turbine nozzle of claim 1, wherein the feather seal interface is defined proximate the pressure side of the one of the adjacent nozzle vanes. 
Xu further teaches the side of the endwall proximate the pressure side of the nozzle vane has a curvature (see Figure 2A). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine nozzle of Zimmermann as modified by Xu and Lee by re-shaping the turbine nozzle such that the sides of the 
	The feather seal interface of Zimmermann as modified by Xu and Lee would follow the curvature of the pressure side. 
In Reference to Claim 6#
Zimmermann as modified by Xu and Lee teaches:
	The turbine nozzle of claim 1, wherein a throat (narrowest point between adjacent nozzle vanes) is defined between the adjacent nozzle vanes, and the feather seal interface is defined so as to be offset from a midpoint of the throat toward a pressure side of one of the adjacent nozzle vanes.
	When modifying the turbine nozzle of Zimmermann with the teachings of Xu, the feather seal interface would be offset from the midpoint of the throat toward the pressure side of one of the adjacent nozzle vanes.
In Reference to Claim 7#
Zimmermann as modified by Xu and Lee teaches:
	The turbine nozzle of claim 1, wherein a centerline is defined between the adjacent nozzle vanes, and the feather seal interface is defined so as to be at least partially offset from the centerline toward a pressure side of one of the adjacent nozzle vanes.
	When modifying the turbine nozzle of Zimmermann with the teachings of Xu, the feather seal interface would be at least partially offset from the centerline toward a pressure side of one of the adjacent nozzle vanes.
In Reference to Claim 8#
Zimmermann as modified by Xu and Lee teaches:
	The turbine nozzle of claim 1, wherein the feather seal has a first seal end (left side of feather seal 44 in Figure 3 of Zimmermann) and an opposite second seal end (right side of feather seal 44 in Figure 3 of Zimmermann), and a seal longitudinal axis (not shown, imaginary line extending axially through the feather seal) that extends through the feather seal. 
Xu teaches the sides of the endwall segments are curved (see Figure 2A). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine nozzle of Zimmermann as modified by Xu and Lee by re-shaping the turbine nozzle such that the sides of the endwall have a curvature as taught by Xu as both references are directed to vanes for gas turbine engines, and which would yield predictable results. In this case, the predictable result would be a turbine vane capable of directing the working fluid in the desired direction and the curved sides of adjacent endwalls would cooperate to form the full nozzle ring and act as the boundaries for the working fluid.
	When modifying the turbine nozzle of Zimmermann with the teachings of Xu, the feather seal would follow the curvature of the side of the endwall. Accordingly, the first seal end would have a different circumferential position than the second seal end and be offset from the second seal end relative to the seal longitudinal axis.
In Reference to Claim 9#
Zimmermann as modified by Xu and Lee teaches:

In Reference to Claim 11#
Zimmermann as modified by Xu and Lee teaches:
	The turbine nozzle of claim 1, wherein the feather seal interface includes an intersegmental (56 of Zimmermann) defined between the endwall segments of the adjacent ones of the plurality of nozzle segments and a feather seal slot (54 of Zimmermann) that intersects the intersegmental gap, with the feather seal received within the feather seal slot (column 4, lines 15-18 and Figure 3 of Zimmermann).

Claims 5, 13, 14, and 17-20, as far as claim 5 is definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,022,728 to Zimmermann as modified by US 9,874,101 to Xu and US 2006/0153681 to Lee as applied to claim 1 above, and further in view of US 2007/0253816 to Walz.
In Reference to Claim 5
Zimmermann as modified by Xu and Lee teaches:
	The turbine nozzle of claim 1 comprising the endwall segments proximate the feather seal interface.
Zimmermann as modified by Xu and Lee fails to teach:

Walz teaches:
	A turbine nozzle (50) comprising endwall segments (68) and at one cooling region (sides of the endwall with cooling channels 122) through the inner endwall segment endwall segments (see paragraphs 20-23 and Figures 2-4).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine nozzle of Zimmermann as modified by Xu and Lee by adding cooling passages and a cooling region through the endwall segment as taught by Walz as both references are directed to endwall segments for turbine nozzles, and for the purpose of providing cooling to the endwall segment.
	When adding the cooling region of Walz to the turbine nozzle of Zimmermann, the cooling region would be added to every nozzle segment. Therefore, a cooling region in a first nozzle segment would be spaced apart from the pressure side of a nozzle vane in a second, adjacent nozzle segment by the feather seal interface between the adjacent nozzle segments. 

In Reference to Claim 13
Zimmermann teaches:
	 A turbine nozzle for a gas turbine engine (10), comprising: 

a feather seal interface (not numbered, region near lower gap 56) defined by inner endwall segments of adjacent ones of the plurality of nozzle segments; and 
a feather seal (44) received within the feather seal interface that cooperates with the feather seal interface to reduce leakage through the plurality of nozzle segments (see column 3, line 58 through column 4, line 23 and Figures 2 and 3).
Zimmermann fails to teach:
	Each nozzle vane segment includes a fillet defined at an interface between the pressure side and the inner endwall segment, the feather seal interface is defined proximate the pressure side of each nozzle vane of the plurality of nozzle segments and directly adjacent to the fillet, and at least one cooling region defined through the inner endwall segment proximate the feather seal interface, the at least one cooling region spaced apart from the pressure side by the feather seal interface.
Xu teaches:
	A turbine nozzle segment (129A) comprising an endwall (132A) and an airfoil (130A), wherein a pressure side (146A) is closer to one side (134AA) of the endwall 
Lee teaches:
	A turbine blade comprising an airfoil (14) and an endwall segment (16), wherein the airfoil has a fillet (38) defined at an interface between the pressure side (20) and the endwall segment (see paragraphs 28-30, and 34 and Figure 2).
Walz teaches:
	A turbine nozzle (50) comprising endwall segments (68) and at one cooling region (sides of the endwall with cooling channels 122) through the inner endwall segment endwall segments (see paragraphs 20-23 and Figures 2-4).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine nozzle of Zimmermann by re-positioning the airfoil on the endwall such that the pressure side is closer to one side of the endwall as taught by Xu as both references are directed to vanes for gas turbine engines, and which would yield predictable results. In this case, the predictable result would be a turbine vane capable of directing the working fluid in the desired direction, 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine nozzle of Zimmermann by forming the interface between the pressure side and endwall segment with a fillet as taught by Lee as both references are directed to airfoils joined to endwall segments in turbines, and for the purpose of improving aerodynamic efficiency (paragraph 34, lines 1-5 of Lee), and

	When modifying the turbine nozzle of Zimmermann with the teachings of Xu, the feather seal interface would be proximate the pressure side of one of the nozzle vanes. Also, when adding the fillet to the interface between the pressure side and suction side, the fillet would be directly adjacent the feather seal interface.
	When adding the cooling region of Walz to the turbine nozzle of Zimmermann, the cooling region would be added to every nozzle segment. Therefore, a cooling region in a first nozzle segment would be spaced apart from the pressure side of a nozzle vane in a second, adjacent nozzle segment by the feather seal interface between the adjacent nozzle segments.
In Reference to Claim 14#
Zimmermann as modified by Xu, Lee, and Walz teaches:
	The turbine nozzle of claim 13, wherein the feather seal interface is defined proximate the pressure side of each nozzle vane of the plurality of nozzle segments, and the feather seal interface includes an intersegmental gap (56 of Zimmermann) defined between the inner endwall segments of the adjacent ones of the plurality of nozzle segments and a feather seal slot (54 of Zimmermann) that intersects the gap, with the feather seal received within the feather seal slot.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine nozzle of Zimmermann as modified by Xu, Lee, and Walz by re-shaping the turbine nozzle such that the sides of the endwall have a curvature as taught by Xu which would yield predictable results. In this case, the predictable result is the curved sides of adjacent endwalls would cooperate to form the full nozzle ring and act as the boundaries for the working fluid.
In Reference to Claim 17#
Zimmermann as modified by Xu, Lee, and Walz teaches:
	The turbine nozzle of claim 13, wherein a centerline (not shown, imaginary line extending midway between adjacent nozzle vanes) is defined between adjacent nozzle vanes of the plurality of nozzle segments, and the feather seal interface is defined so as to be at least partially offset from the centerline toward the pressure side.
	When modifying the turbine nozzle of Zimmerman with the teachings of Xu, the feather seal interface would be closer to the pressure side of one of the nozzle vanes – which results in the feather seal interface being at least partially offset from the centerline.
In Reference to Claim 18#
Zimmermann as modified by Xu, Lee, and Walz teaches:
	The turbine nozzle of claim 13, wherein the feather seal has a first seal end (left side of feather seal 44 in Figure 3 of Zimmermann) and an opposite second seal end 
Xu further teaches the side of the endwall proximate the pressure side of the nozzle vane has a curvature which follows a curvature of the pressure side (see Figure 2A). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine nozzle of Zimmermann as modified by Xu, Lee, and Walz by re-shaping the turbine nozzle such that the sides of the endwall have a curvature as taught by Xu which would yield predictable results. In this case, the predictable result is the curved sides of adjacent endwalls would cooperate to form the full nozzle ring and act as the boundaries for the working fluid.
	When modifying the turbine nozzle of Zimmermann with the teachings of Xu, the feather seal would follow the curvature of the side of the endwall. Accordingly, the first seal end would have a different circumferential position than the second seal end and be offset from the second seal end relative to the seal longitudinal axis.
In Reference to Claim 19#
Zimmermann as modified by Xu, Lee, and Walz teaches:
	The turbine nozzle of claim 13, further comprising a second feather seal interface (not numbered, region near upper gap 56 of Zimmermann) defined by outer endwall segments of adjacent ones of the plurality of nozzle segments, the second feather seal interface defined proximate the pressure side of each nozzle vane of the plurality of nozzle segments, and a second feather seal (44 of Zimmermann) received within the 
Xu further teaches the side of the endwall proximate the pressure side of the nozzle vane has a curvature which follows a curvature of the pressure side (see Figure 2A). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine nozzle of Zimmermann as modified by Xu, Lee, and Walz by re-shaping the turbine nozzle such that the sides of the endwall have a curvature as taught by Xu which would yield predictable results. In this case, the predictable result is the curved sides of adjacent endwalls would cooperate to form the full nozzle ring and act as the boundaries for the working fluid.
	When modifying the turbine nozzle of Zimmermann with the teachings of Xu, the second feather seal would follow the curvature of the side of the endwall. Accordingly, the third seal end would have a different circumferential position than the fourth seal end and be offset from the fourth seal end relative to the seal longitudinal axis.
In Reference to Claim 20#
Zimmermann as modified by Xu, Lee, and Walz teaches:
	The turbine nozzle of claim 19, wherein a centerline (not shown, imaginary line extending midway between adjacent nozzle vanes) is defined between adjacent nozzle vanes of the plurality of nozzle segments, the second feather seal interface is defined so as to be at least partially offset from the centerline toward the pressure side, the second feather seal interface includes a second gap (upper gap 56 of Zimmermann) .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,022,728 to Zimmermann as modified by US 9,874,101 to Xu and US 2006/0153681 to Lee as applied to claim 11 above, and further in view of US 2018/0135418 to Surace.
In Reference to Claim 12
Zimmermann as modified by Xu and Lee teaches:
	The turbine nozzle of claim 11, wherein the feather seal interface further comprises a lip (not numbered) that extends outwardly from the fillet to cover at least the feather seal slot (see annotated portion of Figure 2 of Zimmermann below).

    PNG
    media_image2.png
    476
    598
    media_image2.png
    Greyscale

	The bottom side edge of the outer endwall forms a lip which forms one boundary of the feather seal slot and secures the feather seal. Thus the lip extends outwardly 
Zimmermann as modified by Xu and Lee fails to teach:
	A channel defined by the endwall of the one of the plurality of nozzle segments that receives the lip.
Surace teaches:
	A turbine nozzle (60) comprising a first inner endwall segment (68c) having a lip (not numbered, extension of on the left of endwall 68c having surface 84a in Figure 7) and a second inner endwall segment (68d) has a channel (not numbered, space above endwall 68d above surface 84b in Figure 7) defined by the second inner endwall of one of the plurality of nozzle segments that receives the lip (see paragraphs 51-52, 60 and Figures 3 and 7).

    PNG
    media_image3.png
    317
    572
    media_image3.png
    Greyscale

	In the annotated Figure 7 above, the dotted lines indicate the region where the channel is located, and the lip is the extension from the opposite endwall that fills the channel. 
. 

Allowable Subject Matter
Claim 10 is allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745